Citation Nr: 1526280	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-47 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include as due to Persian Gulf War illness.

2.  Entitlement to a disability evaluation in excess of 30 percent for tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1983, and from January 1985 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case has since been transferred to the Jackson, Mississippi VARO.  

The Veteran testified before the undersigned at an October 2008 Decision Review Officer (DRO) hearing at the RO and an April 2015 hearing at the RO.  The transcripts have been associated with the file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's lung condition had its onset in service or that it is otherwise associated with service.

2.  At the April 3, 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his accredited representative, withdrew the appeal as to the issue of entitlement to a disability evaluation in excess of 30 percent for tension headaches.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung condition, to include as due to Persian Gulf War illness are not met.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).

2.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to a disability evaluation in excess of 30 percent for tension headaches are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the April 2015 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  



A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

An October 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in May 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a January 2015 medical examination to obtain an opinion as to whether his lung condition was the result of environmental exposure in service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection 

The Veteran claims he is entitled to service connection for a lung condition, which he asserts began as a result of service to include as due to environmental exposures during service in the Persian Gulf War.  For the reasons that follow, the Board finds that there is no probative evidence that shows that the Veteran's current disability was incurred in service.  As such, service connection is not warranted.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Sarcoidosis is included in the listed diseases under § 3.309, and therefore service connection is available under § 3.303(b).

Moreover, for Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1); 76 Fed. Reg. 81,834-01 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's service treatment records (STRs) include examinations dated December 1982 and March 1984, which reveal normal lungs on physical examination.  In April 1991, the Veteran denied shortness of breath or a chronic cough.  VA medical examinations in October 1991 and May 1993 were both normal.  In an April 1991 report of medical history, the Veteran denied shortness of breath or a cough.  A December 2002 medical examination showed normal lungs and chest, and in the accompanying report of medical history, the Veteran denied shortness of breath, wheezing, use of an inhaler, or a chronic cough.

Post-service VA treatment records show that in June 2007, x-ray reports of the chest indicated extensive bilateral upper lobe interstitial disease and enlarged hila, with no pneumothorax seen.

August 2008 VA treatment records show a chest CT scan was performed.  The record lists a diagnostic impression of stable appearance of the interstitial changes and hilar and mediastinal adenopathy, which were highly suggestive of sarcoidosis.  A separate treatment note also dated August 2008 stated the Veteran's lung disease had an unknown etiology, and there would be no future invasive workup as the disease appeared to be stable.

A June 2009 VA treatment record, which indicated that a recent CT chest demonstrated stable interstitial disease pattern, stable to slightly improved mediastinal LAD, and new subcentimeter pulmonary nodules.  The Veteran reported that he currently worked as a mechanic and was exposed to exhaust fumes from working on vehicles in a closed environment.  The diagnostic assessment listed upper lobe predominate interstitial lung disease of unknown etiology, mediastinal LAD, and pulmonary nodules.  The report also noted that multiple etiologies were discussed with the Veteran, ranging from collagen vascular disease/sarcoid, atypical infections, hypersensitivity/environmental exposures, or malignancy.

An August 2010 VA treatment record revealed a CT scan report of the Veteran's chest, noting chronic-pulmonary changes with over aeration, bi-apical pleural thickening with pleural nodularity at the right apex, with interstitial nodular changes in both lungs but most accentuated over the upper and apical regions.  The report impression indicates no significant interval change from the earlier study.

In January 2015, the Veteran underwent a VA examination to determine the nature and etiology of his lung condition.  The examiner reviewed the Veteran's claims file and noted the 2007 diagnosis of sarcoidosis, and the Veteran's various CT scans of the chest showing lung disease.  The examiner also noted symptoms attributable to sarcoidosis including chronic hilar adenopathy, pulmonary involvement, and progressive pulmonary disease.  

The examiner initially reported that the Veteran's sarcoidosis was found incidentally in April 2007 on a routine screening preoperatively for prostate cancer.  Noting that the Veteran separated from service in November 2005, the examiner felt he could only speculate as to when the Veteran's chest scan became abnormal, stating that 5 to 10 percent of sarcoid patients present without symptoms, including the Veteran.  As a result, the examiner stated he could only speculate as to when the Veteran's sarcoidosis began, noting chest x-ray evidence of the disease could have only been evident in early 2007.  The examiner then explained that sarcoidosis is a chronic granulomatous disease of unknown origin and occurs across the population, adding that the current medical literature did not link the development of, or aggravation of, sarcoidosis to any specific Gulf War environmental hazards.  Therefore, the examiner opined it was less likely as not that the Veteran's sarcoidosis was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

The Veteran has also provided lay evidence in support of his claim.  At his October 2008 DRO hearing, the Veteran testified that he felt traveling to different countries during service caused his lung condition.  Specifically, he stated he was exposed to "all kind of gasses and all kind of diseases seeping on the ground."

In a statement dated April 2013, the Veteran stated that the reasons his STRs did not show sarcoidoma lung disease was because he was never examined for a lung condition.  

In his April 2015 Board hearing, the Veteran testified that while abroad during service, he was exposed to certain environments that compromised his breathing ability.  Specifically, the Veteran reported exposure to burn pits and dead bodies, and he had to shower and sleep outside with animals and diseases, and he drank ground water.  He stated that his pulmonary examinations showed that his condition was worsening, and he complained of shortness of breath.

The Board notes that there are additional Social Security Administration records contained within the Veteran's file; however, they are redundant and diagnostic in nature and do not speak to the etiology of the Veteran's disability.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In the case at hand, the January 2015 examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  The examiner supported the opinion through citation to the Veteran's pertinent medical history, and he explained the basis for finding that the lung condition is not the result of the Veteran's service.  The examiner stated it would be speculative to opine as to whether the Veteran contracted a lung disease in service, as the Veteran was free of symptoms when the disease was accidentally discovered two years after separation from service in 2007 on a routine chest x-ray screening pre-operatively for prostate cancer.  Crucially, the examiner found that the Veteran's chest x-ray could have become abnormal only as early as in 2007, which is after service.  Crucially, the examiner also clearly determined that there was no medical basis on which to support a finding that the Veteran's lung condition was related to environmental exposures in service.  The Board finds the January 2015 VA examiner's opinion to be highly probative to the question at hand.  Though there are VA treatment records pertaining to the Veteran's disability that note the Veteran's lung condition was of unknown etiology, this finding is consistent with the VA examiner's explanation that sarcoidosis is a chronic granulomatous disease of unknown origin that occurs across the general population, but as further explained by the VA examiner, there is not a medically sound basis routed in medical literature that links the disease to Gulf War environmental hazards.  Thus, there is affirmative evidence that the disability is not due to service in the Gulf War.  Also, the examiner noted that the prior 1995 positive PPD and prophylactic treatment for this was not related to, or a causal factor in, the development of sarcoidosis.  Consequently, the evidence does not show that the Veteran has a qualifying chronic disability (i.e., an undiagnosed illness, a medically unexplained chronic multi-symptom illness, or a diagnosed illness that VA determined warranted a presumption of service connection).  Therefore, service connection is not available under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service environmental exposure and his current lung condition.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer a nexus opinion on the complex medical question of the etiology of his interstitial lung disease or sarcoidosis because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  

With respect to the continuity question, the Board notes that the Veteran was unaware of his lung condition until after service, in 2007, when he was initially diagnosed.  Prior to that time, the Veteran was asymptomatic according to the January 2015 VA examination.  Thereafter, however, the Veteran testified at the April 2015 Board hearing that he was symptomatic in service and ever since service.  Thus, there is some inconsistency in the statements reported, and so there is no reliable evidence of continuity of symptoms.  In any event, in regard to the theory of continuity of symptomatology, any relationship between the current lung disorder and symptoms the Veteran attributes as due to the lung disorder purportedly experienced over the years must be established by medical evidence because a lung disorder may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, there is no medical opinion evidence of record that has substantiated such a relationship to the requisite degree of medical certainty.  Moreover, while the Veteran may believe that his current lung condition is related to his service, the reasoning of the VA opinion shows that the Veteran's belief can only be based at best on speculation.  Service connection may not be established for a disability based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2014); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (providing that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Obert v. Brown, 5 Vet.App. 30, 33 (1993) (noting that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  A persuasive probability of nexus has not been established in this case.  There is also no persuasive evidence that the lung disorder manifested to a compensable degree within one year of the Veteran's discharge from service.  

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's lung condition and his military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a lung disability is not warranted.
III.  Increased Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Either an appellant or his or her authorized representative may request withdrawal. 38 C.F.R. § 20.204 (2014).

At the March 5, 2014, Board hearing, prior to the promulgation of a decision in this case, the Veteran, through his accredited representative, withdrew the appeal as to the issue of entitlement to an increased rating for tension headaches.  With regard to this claim, there remains no allegation of error of fact or law for appellate consideration.  As the withdrawal appears in the hearing transcript and has been reduced to writing, this claim has been properly withdrawn and is no longer before the Board.  Accordingly, the Board does not have jurisdiction to review it and it must be dismissed.


ORDER

Entitlement to service connection for a lung condition, to include as due to Persian Gulf War illness is denied. 

Entitlement to a disability evaluation in excess of 30 percent for tension headaches is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


